Case 2:19-mj-03498-DUTY Document 3-1 Filed 08/22/19 Page 1 of 6 Page ID #:4


        Case 3:18-cr-00121-RV *SEALED* Document 1 Filed 12/18/18 Page 1 of 6
                                                            ~C~~~'!F! ~;~~
                                                            J~~~      •

             IN THE UNITED STATES DISTRICT COURT ~R TH ~'~'
                    NORTHERN DISTRICT OF FLORIDA          ~'!
                         PENSACOLA   DIVISION

   UNITED STATES OF AMERICA
                                                                      ~(~ ~~ - 3y~58
                                                       SEALED
   v.


   VICTOR I. CHUKWU


   THE GRAND JURY CHARGES:

                                     COUNT ONE

                                  A. THE CHARGE

         Between on or about March 1, 2017, and on or about March 31,2017, in the

   Northern District of Florida and elsewhere, the defendant,

                                VICTOR I. CHUKWU,

   did knowingly and willfully combine, conspire, confederate, and agree with other

   persons to devise, and intend to devise, a scheme to defraud and for obtaining

   money and property by means of material false and fraudulent pretenses,

   representations, and promises, and to cause wire communications to be transmitted

   in interstate commerce for the purpose of executing such scheme, in violation of

   Title 18, United States Code, Section 1343.


                                                   R        ~~~w~     to R~~ scn
                                                             M r ~ ~ ao,
                                                   D


                                                   United Sties Mapistrste Judge
Case 2:19-mj-03498-DUTY Document 3-1 Filed 08/22/19 Page 2 of 6 Page ID #:5


        Case 3:18-cr-00121-RV *SEALED* Document 1 Filed 12/18/18 Page 2 of 6



                             B. MANNER AND MEANS

         The manner and means by which this conspiracy was committed included

   the following:

         1.    Claiming to be a man named "Oscar," the conspirators contacted J.B.

   via her Facebook page.

         2.    The conspirators sent J.B. messages falsely professing "Oscar's" love

  for J.B.

        3.     When J.B. did not reciprocate, the conspirators sent J.B. Facebook

  communications threatening the safety of J.B.'s family members.

         4.    The conspirators falsely claimed that J.B. would have to pay money to

  keep her family members safe.

        5.     The conspirators caused J.B. to deposit $4,500 in a certain Bank of

  America account to ensure the safety of her family members; this Bank of America

  account belonged to VICTOR I. CHUKWU.

        6.     VICTOR I. CHUKWU took J.B.'s money and transmitted it to a

  foreign bank account.

        All in violation of Title 18, United States Code, Section 1349.




                                          2
Case 2:19-mj-03498-DUTY Document 3-1 Filed 08/22/19 Page 3 of 6 Page ID #:6

                                                                                       ---
        Case 3:18-cr-00121-RV *SEALED* Document 1 Filed 12/18/18 Page 3 of 6



                                    COUNT TWO

                                  A. THE CHARGE

         Between on or about March 1, 2017, and on or about March 31, 2017, in the

   Northern District ofFlorida and elsewhere,the defendant,

                               VICTOR I. CHUKWU,

   did knowingly and willfully devise, and intend to devise, a scheme to defraud and

   for obtaining money and property by means of material false and fraudulent

   pretenses, representations, and promises, and for the purpose ofexecuting such

   scheme, did cause a wire communication to be transmitted in interstate commerce.

                            B. SCHEME TO DEFRAUD

         It was part ofthe scheme to defraud that:

         1.    Claiming to be a man named "Oscar," VICTOR I. CHUKWU and

   his accomplices contacted J.B. via her Facebook page.

         2.    VICTOR I. CHUKWU and his accomplices sent J.B. messages

  falsely professing "Oscar's" love for J.B.

         3.    When J.B. did not reciprocate, VICTOR I. CHUKWU and his

   accomplices sent J.B. Facebook communications threatening the safety of J.B.'s

  family members.

         4.    VICTOR I. CHUKWU and his accomplices falsely claimed that J.B.

   would have to pay money to keep her family members safe.
                                          3
Case 2:19-mj-03498-DUTY Document 3-1 Filed 08/22/19 Page 4 of 6 Page ID #:7

                                                                                          i

        Case 3:18-cr-00121-RV *SEALED* Document 1 Filed 12/18/18 Page 4 of 6



         5.     VICTOR I. CHUKWU and his accomplices caused J.B. to deposit

   $4,500 in a certain Bank of America account to ensure the safety of her family

   members; this Bank of America account belonged to VICTOR I. CHUKWU.

         6.     VICTOR I. CHUKWU took J.B.'s money and transmitted it to a

   foreign bank account.

                             C. WIRE COMMUNICATION

         On or about March 23, 2017, for the purpose of executing the scheme to

   defraud, the defendant,

                                VICTOR I. CHUKWU,

   knowingly did cause a wire communication, namely a $4,500 deposit into a Bank

   of America account, to be transmitted in interstate commerce.

         In violation of Title 18, United States Code, Sections 1343 and 2.

                              CRIMINAL FORFEITURE

         The allegations contained in Counts One and Two ofthis Indictment are

  hereby realleged and incorporated by reference for the pwpose of alleging

  forfeiture. From his engagement in the violations alleged in Counts One and Two

  of this Indictment, the defendant,

                                VICTOR I. CHUKWU,

  shall forfeit to the United States, pursuant to Title 18, United States Code, Section

  981(a)(1)(C), and Title 28, United States Code, Section 2461_(c), any and all ofthe
                                            4
Case 2:19-mj-03498-DUTY Document 3-1 Filed 08/22/19 Page 5 of 6 Page ID #:8

                                                                                              ~.~~
        Case 3:18-cr-00121-RV *SEALED* Document 1 Filed 12/18/18 Page 5 of 6



   defendant's right, title, and interest in any property, real and personal, constituting,

   and derived from, proceeds traceable to such offenses.

         Ifany ofthe property described above as being subject to forfeiture, as a

   result of acts or omissions of the defendant:

                i.     cannot be located upon the exercise of due diligence;

                ii.    has been transferred, sold to, or deposited with a third party;

                iii.   has been placed beyond the jurisdiction ofthis Court;

                iv.    has been substantially diminished in value; or

                v.     has been commingled with other property that cannot be

                       subdivided without difficulty,




                                             S                                                   i


                                                                                                t


                                                                                                3
Case 2:19-mj-03498-DUTY Document 3-1 Filed 08/22/19 Page 6 of 6 Page ID #:9

                                                                                       ~,~
         Case 3:18-cr-00121-RV *SEALED* Document 1 Filed 12/18/18 Page 6 of 6            L.~



   it is the intent ofthe United States, pursuant to Title 21, United States Code,

   Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c),

   to seek forfeiture of any other property of said defendant up to the value of the

   forfeitable property.

                                          A TRUE BILL:



                                          FOREPERSON


                                                   -L ~         'LD 1
                                          DA



  CHRISTOP                      A
    i e tates A        ey



  DAVID L. GOLDBERG
  Assistant United States Att    ey




                                            D
